McCay, Judge.
1. The Code provides that garnishments shall be served personally: Code, sections 3226, 3481; and this for a very good reason. It is of great importance to the garnishee that he shall know he is not authorized to settle with the defendant. This he cannot know certainly and speedily by a summons which is not personal. This same reason applies to a corporation. Service on any agent may fairly be allowed of ordinary process. It is fair to presume that the agent will very soon notify'the chief officer or president. But a garnishment operates immediately. Any payment after service is illegal; and it would be grossly unfair to hold the company bound to take notice immediately, and act at its peil, on a notice to a mere agent, at, perhaps, a remote point frim its principal place of business. As we have said, the law requires garnishments to be served personally; and we lo not think that section of the Code, 3293, which authorises service in ordinary suits against corporations to be served by leaving copies, or by serving any mere agent, applies to garnishments. Personal service against corporations may be effected by serving the president, or other officer fulfiling the duties of such officer, as at common law.
2. But the Code, sections 746, 2988, 2994, which autiorizes suits against railroads in other counties than the plae of the principal business office of the company, does not apply to all classes of suits. Suits for damages to property oi to person, and suits upon contracts, may be brought, the forner in the county where the injury was done, and, in the later, where the contract is made, or to be performed. But (his debt does not appear to come within either of‘these clases. The Central Railroad Company has, by its charter, its prin *489cipal business office in Chatham, and it is there entitled to be sued, except in cases otherwise expressly provided : Acts of 1834. We think, therefore, for these reasons, this garnishment was neither properly served, nor properly returned. It should have been made returnable to Chatham county, and been served personally, on the president of the company. We think the Court erred in permitting this answer to come in at so late a period. The law requires the answer to be at the first term. We see no objection to giving time until the judgment goes against the principal debtor, and have several times ruled that the Court may indulge the garnishee till that time. Perhaps there is no objection to indulgence for good reasons, up to a reasonable time before the dismissal of the juries. But it seems to us that, after it is too late to get a trial on the traverse of the answer, there ought to be very strong reasons for delay. The plaintiff, having got a judgment against the principal debtor, has a right to his judgment against the garnishee, who is in default, and it is unjust to him to put him off any longer, unless for some very good reason. But as we are clear a judgment of reversal would do no good, since the whole proceeding is wrong, we will not disturb the judgment, which, at last, is only one discharging the garnishee.
Judgment affirmed.